Citation Nr: 9935783	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1941 to March 
1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his spouse appeared at a hearing held at 
the RO on January 14, 1999.  A transcript of that hearing has 
been associated with the record on appeal.

A hearing was held on September 7, 1999, in Washington, D.C., 
before Jack W. Blasingame, who is a member of the Board 
section rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999) (amending 38 
U.S.C.A. § 7102 (West 1991)).  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service connected pes planus is severe.


CONCLUSION OF LAW

The criteria for a rating of 20 percent but no higher for 
right pes planus are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.20, 4.71, Diagnostic Code 
5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service connected disability.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Private medical records from Thomas Freeman, M.D., indicate 
that he treated the appellant in May 1990 for atherosclerotic 
disease in the right leg.

Dr. Freeman treated extensively the appellant in 1994 for 
complaints of right foot pain.  Dr. Freeman diagnosed 
ischemia of the right lower extremity, occlusion of the right 
superficial femoral artery, arteriosclerotic ulcer on the 
right heel.

In October 1996 Ronald Miller, D.P.M., treated the appellant 
for an old, well-healed ulcer and a callus on his right foot.

On November 3, 1996, Dr. Miller treated the appellant for a 
callus on his right heel and an old scar.  Dr. Miller noted 
that the callus was from an old ulcer.  Dr. Miller debrided 
the callus.

On November 11, 1996, Dr. Miller treated the appellant for a 
callus on his right heel.  Dr. Miller noted that the 
appellant's foot was within normal limits [WNL].

In a November 1996 statement, Dr. Freeman stated that the 
appellant had arteriosclerosis of the lower extremities.

In March 1997 Dr. Miller treated the appellant for a callus 
on his right heel.

In May 1997 Dr. Miller debrided a callus from the appellant's 
right heel.

In August 1997 Dr. Miller treated the appellant for a scar 
and a very thick callus on his right heel.

In October 1997 Dr. Miller treated the appellant for a callus 
on his right heel.  Dr. Miller noted that the appellant's 
foot was within normal limits [WNL].

In December 1997 Dr. Miller treated the appellant for scar 
tissue and a callus on his right heel.  Dr. Miller debrided 
the callus.  Dr. Miller noted that the appellant's foot was 
within normal limits [WNL].

Dr. Freeman examined the appellant in March 1998.  The 
appellant complained of some tightness in the bottom of his 
foot.  No edema was present.

In April 1998 Dr. Miller treated the appellant for a callus 
on his right heel.  Dr. Miller attributed the callus to an 
old ulcer.  Dr. Miller debrided the slight keratosis.  Dr. 
Miller noted that the appellant's foot was within normal 
limits [WNL].

At a May 1998 VA examination, the appellant complained of 
pain over his entire foot.  He stated that he walked with a 
cane and that he used occasionally a wheelchair for 
ambulation.  He reported that he began having foot and leg 
pain ten years previously.  He stated that he underwent a 
vascular bypass on his right leg approximately nine years 
previously.  He stated that the bypass relieved his leg pain 
but that the pain in his foot continued.

The examiner noted atrophic changes in the right foot and leg 
from peripheral vascular disease.  The appellant had no 
palpable pulses in his posterior tibialis artery or his 
dorsalis pedis artery.  The appellant had decreased light 
touch sensation to his foot in a stocking-glove fashion.  The 
examiner noted diffuse tenderness around the foot but no 
erythema.  The examiner noted also an ulcer on the lateral 
aspect of his heel that has some hypergranulation and 
keratotic skin over it.  The examiner explained that the 
ulcer had healed but that a great deal of keratosis was over 
the ulcer.

The examiner explained that the appellant had peripheral 
vascular disease and diabetes mellitus with ischemic pain of 
his right foot.

X-ray examination revealed multiple vascular clips over the 
dorsum of the ankle.  No evidence of fracture or dislocation 
was noted.  A small plantar spur was seen.  Pes planus was 
noted.  There were degenerative changes noted to involve the 
cuneiform manifested by sclerosis and mild osteophytosis.  No 
destructive changes were identified.  The joint space was 
maintained adequately.  The second through fifth toes were 
held in flexion.

The appellant was diagnosed with pes planus, a plantar spur, 
and osteoarthritic changes of the navicular cuneiform bones.

In September 1998 Dr. Freeman treated the appellant for 
complaints of pain in the bottom of his foot.  Dr. Freeman 
diagnosed diabetic neuropathy.

At a November 1998 VA examination, the examiner noted that 
the appellant had difficulty walking due to arthritis, poor 
eyesight, and a below the knee amputation.

At the January 1999 hearing, the appellant testified that he 
experienced pain in the bottom of his right foot and in the 
toes.  He stated that Dr. Freeman had prescribed orthopedic 
shoes for him.  He stated that the shoes did not relieve his 
symptoms.  He stated that his feet were frequently swollen.  
He stated that his foot was turned out.  He stated that he 
had a callus on his right heel.

The appellant's spouse testified that the appellant took pain 
medication to relieve his symptoms.  She stated that the 
appellant used a crutch and a wheelchair to ambulate.  She 
stated that the appellant's foot swelled occasionally.

At the September 1999 hearing, the appellant's representative 
explained that the appellant's left leg had been amputated 
below the knee as a result of diabetic peripheral vascular 
disease.

The appellant testified that, at his May 1998 VA examination, 
the physician examined only briefly his right foot.  The 
appellant stated that he did not recall undergoing an X-ray 
examination.

The appellant stated that he received private medical 
treatment for his right foot in approximately May 1999.

The appellant stated that his physicians had prescribed 
orthopedic shoes.  The appellant stated that he had spasms in 
the arch of his foot approximately three times per month.  He 
stated that the spasms were accompanied by severe pain.  He 
explained that he took pain medication to ease his symptoms.  
He stated that he avoided walking to prevent pain and spasms.  
The appellant added that the spasms had occurred even at 
times when he was lying in bed.

The appellant's spouse testified that, at the May 1998 VA 
examination, an X-ray examination of the appellant's right 
foot was conducted.  She opined that the appellant's ability 
to walk was hindered greatly by his flat foot.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1999).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

Governing VA regulations stipulate that functional impairment 
is to be considered in assessing the severity of an 
orthopedic disability.  See 38 C.F.R. §§ 4.40, 4.45 (1999); 
see also DeLuca, 8 Vet. App. 202.  These regulations, 
however, also require that functional impairment be 
"supported by adequate pathology."  38 C.F.R. § 4.40 
(1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

The appellant's pes planus is currently rated at 10 percent 
under Diagnostic Code 5276 for moderate pes planus manifested 
by a weight-bearing line over or medial to the great toe, 
inward bowing of the tendo-Achilles, and pain on manipulation 
and use of the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).

A severe disability is exhibited by objective evidence of 
marked deformity (abduction, pronation; etc.), swelling on 
use, pain on manipulation and use accentuated, and 
characteristic callosities.  A severe bilateral disability 
will be granted a 20 percent evaluation.  Marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement, and severe spasm of the tendo-Achilles on 
manipulation, without improvement by orthopedic shoes or 
appliances warrants a 30 percent evaluation for a pronounced 
unilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1999).

The appellant and his spouse have testified that his foot is 
frequently swollen, that his foot turned out, and that he had 
severe pain in his foot.  He stated also that he developed 
calluses on his foot.  At the May 1998 VA examination, the 
examiner focused on the appellant's foot disability resulting 
from peripheral vascular disease.  The examiner did not 
discuss the symptoms that the appellant identified as being 
caused by pes planus.  The symptoms described by the 
appellant are compatible with a 20 percent disability 
evaluation for severe unilateral pes planus.

The "benefit of the doubt doctrine" requires a veteran only 
to demonstrate that there is an approximate balance of the 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  This "unique standard" of proof is in 
keeping with the high esteem in which our nation holds those 
who have served in the Armed Forces.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53-54 (1990).

Under this unique standard, the evidence supports the 
assignment of a 20 percent rating for the appellant's pes 
planus of the right foot.  However, the preponderance of the 
evidence is against the assignment of a rating greater than 
20 percent for that disability.


ORDER

A disability evaluation of 20 percent, but no higher, for 
right pes planus, is granted, subject to laws and regulations 
applicable to the disbursement of VA monetary benefits.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


